Case 1:20-cv-02656-RM-SKC Document 67-1 Filed 11/20/20 USDC Colorado Page 1 of 26




                          EXHIBIT 1
Case 1:20-cv-02656-RM-SKC Document 67-1 Filed 11/20/20 USDC Colorado Page 2 of 26


                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF WEST VIR GINIA

                                        CHARL ESTON DIVISION

     IN RE: BOSTON SCIENTIFIC                                MDL No. 2326
     CORP. PEL VIC REPAIR SYSTEM
     PRODUCTS LIABILITY
     LITIGATION

     THIS DOCUMENT RELATES TO


     Civil Action No.:     2:13-cv-24772                     Katrina Bagwell
                                                             Name of Plaintiff



                                        PLAINTIFF FACT SHEET

              Each plaintiff who allegedly suffered injury as a result of a pelvic mesh product
     manufactured or sold by Boston Scientific Corp. must complete this Plaintiff Fact Sheet. In
     completing this Fact Sheet, you are under oath and must answer every question and provide
     information that is true and correct to the best of your knowledge. If you cannot recall all of the
     details requested, please provide as much information as you can and then state that your answer
     is incomplete and explain why as appropriate. If you select an "l Don't Know" answer, please
     state all that you do know about that subject. If any information you need to complete any part of
     the Fact Sheet is in the possession of your attorney, please consult with your attorney so that you
     can fully and accurately respond to the questions set out below. If you are completing the Fact
     Sheet for someone who cannot complete the Fact sheet herself, please answer as completely as
     you can.

             The Fact Sheet shall be completed in accordance with the requirements and guidelines set
     forth in the applicable Case Management Order. A completed Fact Sheet shall be considered
     interrogatory answers pursuant to Fed. R. Civ. P. 33 and 34 and will be governed by the
     standards applicable to written discovery under Fed. R. Civ. P. 26 through 37. You must
     supplement your responses if you learn that they are incomplete or incorrect in any material
     respect. The questions and requests for production contained in the Fact Sheet are non-
     objectionable and shall be answered without objection. This Fact Sheet shall not preclude
     Defendants from seeking additional documents and information on a reasonable, case-by-case
     basis pursuant to the Federal Rules of Civil Procedure and as permitted by the applicable Case
     Management Order.

             In filling out this form, please use the following definition: "healthcare provider" means
     any doctor, physician, surgeon, pharmacist, hospital, clinic, center, physician's office, infirmary,
     medical or diagnostic laboratory, or other facility that provides medical care or advice, and any
     pharmacy, x-ray department, radiology department, laboratory, physical therapist or physical
     therapy department, rehabilitation specialist, chiropractor, or other persons or entities involved in
     the diagnosis, care and/or treatment of you.
Case 1:20-cv-02656-RM-SKC Document 67-1 Filed 11/20/20 USDC Colorado Page 3 of 26




            In filling out this form, the terms "You" or "Your" refer to the person who received pelvic
     mesh product(s) manufactured or sold by Boston Scientific Corp. and who is identified in
     Question 1.1 (a) below.

           To the extent that the form does not provide enough space to complete your responses or
     answers, please attach additional sheets as necessary.

                                  I. BACKGROUND INFORMATION

     1)     Please state:

            a.     Full name of the person who received the pelvic mesh product(s), including
                   maiden name:
                          Katrina Louise Bagwell (Romero - Maiden)

            b.     Full name of the person completing this form, if different from the person listed in
                   1 (a) above, and the relationship of the person completing this form to the person
                   listed in 1 (a) above:         Katrina Louise Bagwell

            c.     The name and address of your primary attorney: Aylstock, Witkin, Kreis &
                   Overholtz, 17 East Main Street, Suite 200, Pensacola, FL 32502

     2)     Your Social Security Number: --                                                        _

     3)     Your date of birth:
                                  ----              -------------------
     4)     Your current residence address : __                                                     _

            If you have lived at this address for less than 10 years, provide each of your prior
            residence addresses from 2000 to the present:


                     Prior Address                           Dates You Lived At This Address
     9365 West Kentucky Avenue, Lakewood,         co     2010-2013
     80223
     Lakeview Towers at Belmar Apartments, 679 S.        2007-2010
     Reed Court, Lakewood, CO 80226 - do not
     recall apt number.
     117 Herring Way, Kissimmee, FL 34759                2004-2007

     9365 West Dakota A venue, Lakewood,          co     2000-2004
     80226




                                                     2
Case 1:20-cv-02656-RM-SKC Document 67-1 Filed 11/20/20 USDC Colorado Page 4 of 26


     5)     Have you ever been married? Yes    _x_ No_
            If yes, provide the names and addresses of each spouse and the inclusive dates of your
            marriage to each person.

            Luke Bagwell, 111 Bandit Lane, Pensacola, FL 32502 - 2007 - present
            Rayle Rael, do not know address he is living in Denver, CO - 1987 - 2003

     6)     Do you have children? Yes _K_ No_

            If Yes, please provide the fol lowing information with respect to each child:

      Full Name of Child          Date of Birth            Home Address (if            Whether
                                                         different from yours)    Biological/Adopted




     7)     Identify the name and age of any person who currently resides with you and their
            relationship to you:

            Katrina Bagwell -49; Luke Bagwell - 37 - husband;




     8)     Identify all secondary and post-secondary schools you attended, starting with high school
            and please provide the following information with respect to each:

           Name of School              Address             Dates of         Degree            Major or
                                                          Attendance       Awarded          Primary Field
     Skyline High School          600 E. Mountain        1984-1987        Graduated         n/a
                                  View     Avenue,
                                  Longmont,    co
                                  80504
     MiraCosta College            1 Barnard Drive,       1989            Certified          Major
                                  Oceanside,                             Nursing
                                  CA092056                               Assistant
     Red    Rocks   Community     16950 W. Colfax        Approximately   Certified          Major

                                                     3
Case 1:20-cv-02656-RM-SKC Document 67-1 Filed 11/20/20 USDC Colorado Page 5 of 26


     College                       Avenue,     Golden,       2002        Nursing
                                   co 80401                              Assistant




     9)      Please provide the following information for your employment history over the past 10
             years up until the present:

          Employer Name            Addresses             Job Title/         Dates of       Salary/Rate
                                                       Description of      Employment         of Pay
                                                          Duties
     Lutheran Medical         8300 w. 38th            CNA                 2007-2014        $25/hour
     Center                   A venue, Wheat
                              Ridge, CO 80033
     Walt Disney World        6000 Universal          Service             2005-2007        Approx.
                              Blvd., Orlando, FL      Representative                       $8/hour
                              32830




     10)     Have you ever served in any branch of the military? Yes_ No     ___x_
             If Yes, please provide the following information:

             a. Branch and dates of service, rank upon discharge and the type of discharge you
                received:        NIA


             b. Were you discharged from the military at any time for any reason relating to your
                medical, physical, or psychiatric condition? Yes  No


             If Yes, state what that condition was:      N/A
                                                      --~~---------------

     11)     Within the last ten years, have you been convicted of, or plead guilty to, a felony and/or
             crime of fraud or dishonesty? Yes_ No _x_



                                                         4
Case 1:20-cv-02656-RM-SKC Document 67-1 Filed 11/20/20 USDC Colorado Page 6 of 26


            If Yes, please set forth where, when and the felony and/or crime:
                                   NIA



                                      II. CLAIM INFORMATION

     1)     Please complete the following chart for each implanted Boston Scientific Corp. pelvic
            mesh product. Insert additional lines as necessary.

     Pelvic Mesh Product and   Date and Location of   Reason for       Implanting Doctor
     lot number (if sticker    Implant                Implant          and Address
     affixed, so indicate)
     Product No. 1:            11/18/2009             Stress urinary   Dr Cheryl L. Cowles
     Solyx SIS System                                 incontinence     3555 Lutheran Pkwy.,
     Lot #LOG6326                                                      Suite 210, Wheat
     Ref. # 850- 700                                                   Ridge, CO 80033




     2)     For each pelvic mesh product identified above, describe your understanding of the
            medical condition for which you received the pelvic mesh product(s):            _
                   Stress urinary incontinence


     3)     For each Boston Scientific Corp. pelvic mesh product identified above, indicate if, prior
            to implantation, you received any written and/or verbal information or instructions,
            including any risks or complications that might be associated with the use of the
            product(s)? Yes _x_ No_ Don't Know_


            If Yes:

            a. Provide the date you received the written and/or verbal information or instructions:
               I was given a Boston Scientific Brochure concerning the procedure sometime             111
               2008.

                b. Identify by name and address the person(s) who provided the information or
                   instructions: Dr. Cheryl Cowles, 3555 Lutheran Parkway, Suite 210, Wheat
                   Ridge, CO 80033

            c. What information or instructions did you receive? Information regarding the
               procedure and the benefits of the procedure. The Boston Scientific Brochure made me
               feel comfortable about the procedure, that it was safe.

                                                      5
Case 1:20-cv-02656-RM-SKC Document 67-1 Filed 11/20/20 USDC Colorado Page 7 of 26


           d. If you have copies of the written information or instructions you received, please
              attach copies to your response.

     4)    For each Boston Scientific Corp. pelvic mesh product(s) that remains implanted in you:

           a.   Has any doctor recommended removal of the pelvic mesh product(s)?
                Yes   _x_ No
                If Yes, Identify by name and address the doctor who recommended removal and state
                your understanding of why the doctor recommended removal:

                      Dr. Brian Flynn, 12605 16th A venue, Aurora, CO

     5)    Have any of the Boston Scientific Corp., pelvic mesh product(s) been removed, in whole
           or in part?
           Yes __K__ No     Don't Know

           If Yes, for each pelvic mesh product removed provide:

           a.        On what date, where and by whom (doctor) was the pelvic mesh product(s), or
                     any portion of it, removed? 4/10/2014 & 9/18/2014 at University of Colorado
                     by Dr. Brian J. Flynn. I still have mesh and an anchor inside of me, my doctor did
                     not recommend removing this as he would not perform the surgery on his own
                     family, it would be too dangerous and high risk.

           b.        Explain why you consented to have the pelvic mesh product(s), or any portion of
                     it, removed? Per my doctor's recommendation, I consented to a removal/revision
                     procedure in hopes of alleviating some of my pelvic floor pain, vaginal pain,
                     painful intercourse, and inability to urinate, frequency of urgency, urgency,
                     weakness, fatigue, inability to sit or squat without pain, hop, skip, jump or run,
                     inability to lift more than 25 lbs, and numbness down my right leg and I am still
                     suffering with all of these conditions.

           c.        Does any medical treater, physician or anybody else on your behalf have
                     possession of any portion of the pelvic mesh product® that was previously
                     implanted in you and removed? Yes _x_ No_ Don't Know_

                If Yes, please state name and address of the person or entity having possession of
                same. Steel gate, Inc., 2307 5 8th A venue East, Bradenton, FL 34203

     6)    Do you claim that you suffered bodily injuries as a result of the implantation of any
           Boston Scientific Corp., pelvic mesh product(s)? Yes ___x__ No

           If Yes:

           a.        Describe the bodily injuries, including any emotional of psychological mjunes,
                     that you claim resulted from the implantation of the pelvic mesh product(s).
                     I suffered tremendously after being implanted with the mesh. My suffering has
                     included pain, infection, urinary problems - retention, bleeding, painful
                                                      6
Case 1:20-cv-02656-RM-SKC Document 67-1 Filed 11/20/20 USDC Colorado Page 8 of 26


                intercourse, pelvic floor physical therapy, weakness, fatigue, unable to sit for long
                periods of time, vaginal pain for which I receive injections, inability to lift more
                than 25 lbs, and numbness down my right leg, muscle spasms, cramping,
                stiffness. swelling approximately 2009. In addition to my physical pain and
                discomfort which I continue to suffer, I also have suffered psychologically and
                emotionally, including but not limited to; my normal sex life for which I need to
                insert a valium prior to the act, diminished relationships with my family and
                friends and social circles and church because of my inability to sit for long
                periods, I would have to stand due to the complications from the mesh.




           b.   When is the first time you experienced symptoms of any of the bodily injuries you
                claim in your lawsuit to have resulted from the pelvic mesh product(s)?
                I recall the implant surgery on 11/18/2009, and recall experiencing some initial
                post-surgery discomfort:. I also recall, my pain became so severe that I went to the
                Emergency room on 11/25/2009 because of abdominal pain, inability to lift more
                than 25 lbs. 12/2009 and numbness down my right leg I 1 /2009, urinary urgency,
                frequency and retention, although I did not believe the mesh was causing a
                problem but my body adjusting to the surgery. I was told to self-cath at home. I
                also recall on 12/29/2009 post op exam, my vaginal tenderness was excruciating
                on exam.


           c.   When did you first attribute these bodily injuries to the pelvic mesh product(s)?
                I recall approximately 2011 or 2012 my surgeon told me that the sling may be too
                tight and it may take a few years to just wait and relax, so I didn't think the
                product was causing my problems but instead my problems were specific to my
                body accepting the sling.




           d.   To the best of your knowledge and recollection, please state approximately when
                you first saw a health care provider for each of those bodily injuries you claim to
                have experienced relating to the pelvic mesh product(s):
                urinary retention approximately 11/2009, vaginal pain approximately 12/2009,
                dyspareunia and husband can feel "something" approximately 1/2010. inability to
                sit or squat without pain approximately I /2010, frequency, pain and burning with
                urination approximately 8/2010, injections for vaginal pain approximately 2015,
                pelvic floor therapy approximately 2014, weakness and fatigue approximately
                2010.

           e.   Are you currently experiencing symptoms related to your claimed bodily injuries?
                Yes__x__No

                If Yes, please describe your current symptoms in detail
                Current, I am suffering from pelvic floor pain. depression, painful     intercourse,
                urinary tract infections, vaginal pain, depression, can't sit or squat without pain.
                can't run. skip or hop, or ride my bike, muscle spasms, my husband can feel
                                                  7
Case 1:20-cv-02656-RM-SKC Document 67-1 Filed 11/20/20 USDC Colorado Page 9 of 26



                    something abnormal during intercourse.




            f.      Are you currently seeing, or have you ever seen a doctor or healthcare provider
                    for each of the bodily injuries or symptoms listed above? Yes _.K__ No_

                    If Yes, please list all doctors you have seen for treatment of any of the bodily
                    injuries you have listed above.


         Provider Name and               Condition Treated            Approximate Dates of
               Address                                                     Treatment
     Dr. Richard Brundige, PCP      Urinary tract infections         2008-2011
     8015 W. Alameda Avenue,
     Suite 50, Lakewood, CO
     80226

     Dr. Julie Cohen, Kaiser        Pelvic floor pain, retention,    2011-2013
     Permanente, 83 83 W.           dyspareunia, depression,
     Alameda A venue,               urinary tract infections
     Lakewood, CO 80226
     Dr. Cheryl Cowles,             Urinary retention, urinary       2008-2013
     Westside Women's Care,         tract infections, pelvic floor
     3555 N. Lutheran Parkway,      pain, dyspareunia
     Suite 210, Wheat Ridge, CO
     80033
     Kaiser Permanente Urology      Urinary retention,               2010-2013
     2045 Franklin Street,          dyspareunia, husband felt the
     Denver, CO 80205               mesh, could not sit, bend,
                                    squat, kneel due to pain
     Random ER doctors              Urinary retention, urinary       2009-2014
     Lutheran Medical Center        tract infections
     8300 W. 3gth Avenue,
     Wheat Ridge, CO 80033
     Evergreen Physical Therapy     Pelvic Floor Physical            2014-present
     30940 Stagecoach Blvd,         Therapy
     El 10, Evergreen, CO 80439
     Christie Bibeau, PhD,          Depression                       2014-present
     Conifer Psychological
     Services, 9767 Rhodus
     Street, Suite A, Conifer, CO
     80433
     Dr. Nel Gerig, The Pelvic      Pain management, pelvic          2014-present
     Solutions Center, 1601 East    floor pain
     19th Avenue, Suite 5500,
     Denver, CO 80218
     Confier Medical Center         Urinary retention, bladder       2013-2014

                                                      8
Case 1:20-cv-02656-RM-SKC Document 67-1 Filed 11/20/20 USDC Colorado Page 10 of 26


      Family Practice, 26659         issues, pelvic pain,
      Pleasant Park Road,            dyspareunia
      Conifer, co 80433

             g.      Were you hospitalized at any time for the bodily injuries you listed above?
                     Yes ___x_ No

                     If Yes, please provide the following:

         Hospital Name and                Condition Treated           Approximate Dates of
               Address                                                      Treatment
      Lutheran Medical Center        Urinary urgency, frequency,     11/25/2009
      8300 W. 38th Avenue,           pain, urinary tract infection
      Wheat Ridge, CO 80033          and retention.

      University Hospital of         Pieces of mesh removed, still   4/10/2014 & 9/18/2014
      Colorado, 12605 E. 16th        have some inside of me
      A venue, Aurora, CO 80045      along with an anchor.



      7)     Other than the Boston Scientific Corp. pelvic mesh product(s) that are the subject of your
             lawsuit, have you been implanted with any other pelvic mesh products?
             Yes      No ___x_

             If Yes, please provide the following information:

                  a. Product Name(s):                                                               _


                  b. Date of implantation procedure(s) and name and address of implanting doctor(s):


                  c. Condition(s) sought to be treated through placement of the device(s):




                  d. Whether the product(s) remain implanted inside of you today?
                     Yes    No

      8)     Are you making a claim for lost wages or lost earning capacity?

             Yes ___x_ No




                                                       9
Case 1:20-cv-02656-RM-SKC Document 67-1 Filed 11/20/20 USDC Colorado Page 11 of 26


            If Yes, state the annual gross income you derived from your employment for each year,
            beginning five years prior to the implantation of the pelvic mesh product(s) until the
            present:
            2004 - $14,000: 2005 - $10,000: 2006 - $6,000: 2007 - $12,000: 2008- $35,000: 2009 -
            $29,000: 2010 - $27,000: 2011 - $27,000: 2012 - $46.000: 2013 - $31,000: 2014 -
            $12,000. No income except disability during 2015-present. However. record collection is
            ongoing. Plaintiff has reserves the right to supplement as documentation is received.

      9)    Are you making a claim for lost out-of-pocket expenses?

            Yes _x_ No

            If Yes, please identify and itemize all out-of-pocket expenses you have incurred:
            Equipment purchased approximately $10,000: Gas for doctor's appointments, physical
            therapy appointments, emergency room and hospital approximately $2,800,
            approximately $32,000 for co pays, psychologist visit and physical therapy. However,
            record collection is ongoing. Plaintiff reserves the right to supplement as documentation
            is received.


      10)   Has anyone filed a loss of consortium claim in connection with your lawsuit regarding
            the pelvic mesh product(s)?

            Yes_x_No

            If Yes, identify by name and address the person who filed the loss of consortium claim,
            state the relationship of that person to you, and state the nature of the claim:

            Luke Bagwell, Husband. 111 Bandit Lane, Bailey, CO 80421
            Loss of companionship, intimacy and affection, impaired sexual relations and dramatic change of lifestyle.


      11)   Please indicate whether the consortium plaintiff is alleging any of the claimed damages
            set forth below and itemize the alleged damages/expenses:

                Claims                    Yes/                   Itemized Damages/Expenses
                                          No
     Loss of services of spouse                     Not applicable
     Impaired sexual relations                      Not applicable
     Lost wages/ lost earning            X          $ 35,000 per year for 2016, 2017 & 2018
     capacity
     Lost out-of-pocket expenses         X          $3,000
     Physical injuries                              Not applicable
     Psychological Injuries/                        Not applicable
     Emotional Injuries
     Other                                          Not applicable




                                                           10
Case 1:20-cv-02656-RM-SKC Document 67-1 Filed 11/20/20 USDC Colorado Page 12 of 26


      12)      Please list the name and address of any healthcare providers the consortium plaintiff has
               seen for treatment for any physical, emotional, or psychological injuries or symptoms
               alleged to be related to the loss of consortium claim.
                        NIA




      13)      Have you or anyone acting on your behalf had any communication, oral or written, with
               any of the defendants or their representatives, other than your attorneys?

               Yes       No   _x_ Don't Know
               If Yes, set forth the date of the communication, the method of communication, the name
               of the person with whom you communicated, and the substance of the communication
               between you and any defendants or their representatives:




                                       III. MEDICAL BACKGROUND

      l)       Provideyourcurrentage:_4"'"9"__ Height             4'10.5'' __ Weight    135 lbs.

      2)       At the time you received each pelvic mesh product(s), please state:

                     Your age     40   Your approximate weight--"'--14-'-'8"'--------

      3)       State number of vaginal births you have had? --~N~o~n-'-'e~--------

      4)       State the number of cesarean section births you have had? _,5:;._                   _

      5)       In chronological order, list any and all surgeries, procedures, or hospitalizations you had
               in the 10 year period BEFORE implantation of the pelvic mesh product(s); identifying
               by name and address the doctor(s), hospital(s) or other healthcare provider(s) involved
               with each surgery or procedure; and providing the approximate date(s) for each. Insert
               additional rows as necessary.

           Doctor or Healthcare Provider                 Description of Surgery          Approximate.
            Involved (including address)                    Hospitalization                 Date

      St. Joseph Hospital, 1375 E. 19th          C-Section                               2/1/1999
      A venue, Denver, CO 80219 - do not
      recall MD name
      Florida Hospital Celebration Health,       C-Section                               5/14/2007
      400 Celebration Place, Celebration,
      FL 34747 - Dr. Jennifer Swoboda

                                                          11
Case 1:20-cv-02656-RM-SKC Document 67-1 Filed 11/20/20 USDC Colorado Page 13 of 26




      6)       In chronological order, list any and all surgeries, procedures, or hospitalizations you had
               AFTER the implantation of the pelvic mesh product(s); identifying by name and address
               the doctor(s), hospital(s) or other healthcare provider(s) involved with each surgery or
               procedure; and provide the approximate date(s) for each. Insert additional rows as
               necessary.

           Doctor or Healthcare Provider               Description of Surgery/              Approximate
            Involved (including address)                  Hospitalization                      Date

      University of Colorado Health             Removal of mesh X2                        4/10/2014 &
      Center, 12605 E. 16th A venue,                                                      9/18/2014
      Aurora, CO 80045
      Simply Smiles, 275 S. Sheridan            Dental Surgery                            8/16/2018
      Blvd., Suite 114, Lakewood, CO
      80226




      7)       To the extent not already provided in the charts above, provide the name, address, and
               telephone number of every doctor, hospital, or other health care provider from which you
               have received medical advice and/or treatment for the past 10 years. Insert additional
               rows as necessary.

            Name and Specialty                  Address               Approximate Dates/Years of Visits

     Troy G. Freedman, PA-C;          32214 Ellingwood Tri. Ste 210
     Family Medicine                  Evergreen, CO 80439                2015-Present




      8)       Please describe your physical actrvrties associated with daily living, physical fitness,
               household tasks, and employment-related activities before the implantation of each pelvic
               mesh product.

               Before the mesh implant surgery. I participated in physical activities such as walking
               working out, household tasks, yard work, running errands and spending time with family
               and friends. I was able to attend after school activities with my children. I used to be able
               to go canoeing. riding my mountain bike. and family vacations and volunteering for
               hospice care.


                                                          12
Case 1:20-cv-02656-RM-SKC Document 67-1 Filed 11/20/20 USDC Colorado Page 14 of 26



      9)    Please describe your physical activities associated with daily living, physical fitness,
            household tasks, and employment-related activities after the implantation of the pelvic
            mesh product(s).
            After being implanted with mesh. I still try to participate in physical activity however, I
            have a harder time doing normal household chores such as cleaning, cooking. laundry
            and yard work. I have inability to complete tasks or running errands due to the constant
            pain and discomfort. Spending time with my family and friends is more difficult due to
            the pain. My sex life is painful and there are times when he hits that spot and we have to
            stop immediately, it also has effect on him when this happened, and be intimate due to
            the severe vaginal pain and cramping after intercourse, he helps me after intercourse to
            stretch the muscles by standing behind me he grabs my leg and pulls it to help me stretch
            the muscles and relieve the cramping. It is difficult to be as intimate as I once was. I can
            no longer be spontaneous due to having to insert a valium prior to intercourse.


      10)   To the best of your knowledge, you have suffered from any of the following:

                                                                       Indicate whether
                                                       Sought         condition occurred
                Medical Condition                    treatment        pre-implant, post-
                                                        for?            implant or both
                                                                   ( explain, if necessary)
                                         Yes -        Yes -
              Adhesions                                               Pre - Post -
                                         No X         No
              Bleeding or Clotting
              Disorders
                                        YesX -        Yes _.K__
                                                                     Pre X      Post -
              If Yes, please specify     No -          No -
              disorder:

                                         Yes -        Yes -
              Bowel Obstruction                                       Pre       Post -
                                         No X         No                    -
                                         Yes -         Yes -
              Bowel Perforation                                       Pre - Post -
                                         No X          No

              Cancer
                                         Yes -         Yes -
              If Yes, please specify                                  Pre
                                                                            -   Post -
                                         NoX -         No -
              type:


                                         Yes -         Yes -
              Chronic Constipation                                    Pre - Post -
                                         No X          No -
              Collagen                   Yes -         Yes -
                                                                      Pre - Post -
              Disorder/Deficiency        No ..x_       No -


                                                     13
Case 1:20-cv-02656-RM-SKC Document 67-1 Filed 11/20/20 USDC Colorado Page 15 of 26



             Connective Tissue
             Disorder
                                      Yes -       Yes -
                                                           Pre - Post -
             If Yes, please specify   No X        No -
             disorder:

             Crohn's Disease,
             Irritable Bowel
             Syndrome, Ulcerative
             Colitis, or Chronic
             Diarrhea
                                      Yes -       Yes -
                                                           Pre - Post -
                                      No X        No -
             If Yes, please specify
             which condition and
             treatment prescribed:


                                      Yes -       Yes -
             Cystocele                                     Pre - Post -
                                      No _x_      No -
                                      Yes -       Yes -
             Diabetes                                      Pre - Post -
                                      No _x_      No -
                                      Yes -       Yes -
             Diverticulitis                                Pre - Post -
                                      No __x_     No -
                                      Yes __x_   Yes X
             Dyspareun ia                                  Pre - Post _x_
                                       No -       No -
                                      Yes -       Yes -
             Enterocele                                    Pre - Post -
                                      No X        No
                                      Yes -       Yes -
             Fistulas                                      Pre - Post -
                                      No X        No -
                                      Yes -       Yes -
             Hernias                                       Pre - Post -
                                      No X        No
             Hypertension or High     Yes _x_    Yes -X-
                                                           Pre - Post -X-
             Blood Pressure            No -       No -
             Hypotension or Low       Yes -       Yes -
                                                           PreX- Post -
             Blood Pressure           No _x_      No -
             Immune System
             Disease or
             Dysfunction
             including HIV/AIDS
                                      Yes -       Yes -
                                                           Pre - Post -
                                      No X        No -
             If Yes, please specify
             condition:




                                                 14
Case 1:20-cv-02656-RM-SKC Document 67-1 Filed 11/20/20 USDC Colorado Page 16 of 26



                                      Yes -       Yes -
             Malnutrition                                    Pre - Post -
                                      No _L       No -
             Muscle or Muscle-
             Wasting Disorder
                                      Yes -       Yes -
                                                             Pre - Post -
             If Yes, please specify   No _x__     No -
             disorder:

             Neuromuscular
             Disease or Disorder
                                      Yes -       Yes -
                                                             Pre - Post -
             If Yes, please specify   NoK.__      No -
             disorder:

                                      Yes -       Yes -
             Obesity                                         Pre - Post -
                                      No __x_     No -
             Pelvic Trauma
                                      Yes -       Yes -
             If Yes, please                                  Pre       Post -
                                      No __x_     No -             -
             describe trauma:

             Pelvic Tumors or         YesX -     Yes -
                                                            Pre __x_ Post
             Fibroids                  No -      No __x_                    -
                                      Yes -       Yes -
             Peritonitis/Sepsis                              Pre - Post -
                                      No __x_     No -
                                      Yes -       Yes -
             Rectocele                                       Pre - Post -
                                      No X        No -
             Recurrent or Chronic
             Vaginal or Bladder
             Infections
                                      Yes __x_   Yes __x_
             If Yes, please specify                         Pre        Post __x_
                                       No -       No -            -
             location and nature of
             infections:


             Recurrent Vaginal
             Pain
                                      Yes __x_   Yes __x_
             If Yes, please                                 Pre        Post __x_
                                       No -       No -            -
             describe the nature of
             pain experienced:

                                      Yes __x_   Yes __x_
             Urinary Incontinence                           Pre -X - Post X
                                       No         No


                                                 15
Case 1:20-cv-02656-RM-SKC Document 67-1 Filed 11/20/20 USDC Colorado Page 17 of 26



                                       Yes __L_   Yes __L_
             Urinary Retention                               Pre       Post _x_
                                        No         No              -
                                       Yes -       Yes -
             Uterine Prolapse                                Pre       Post -
                                       No _x_      No -            -
             Vaginal Vault             Yes -       Yes -
                                                             Pre - Post -
             Prolapse                  No __L_     No -
             Wound Healing
             Problems
                                       Yes -       Yes -
             If Yes, please                                  Pre - Post -
                                       No __L_     No -
             explain:


             Any other disease of
             the gut, intestines, or
             bowels                    Yes -       Yes -
                                                             Pre - Post -
                                       No X        No -
             If Yes, please specify
             condition (s):




                                                  16
Case 1:20-cv-02656-RM-SKC Document 67-1 Filed 11/20/20 USDC Colorado Page 18 of 26




                                        * * * * * * * * * * * * * * *

      THE FOLLOWING QUESTIONS ARE CONFIDENTIAL AND SUBJECT TO THE
      PROTECTIVE ORDER APPLICABLE TO THIS CASE.

           a) Were you diagnosed with and/or treated for Sexually Transmitted Diseases for
              the five-year period prior to the implantation of the pelvic mesh product(s)
              through the present?
                                                                       Yes    No _x_

              If Yes, specify the disease, date of onset, medication/treatment, treating
              physician and current status of condition:




           b) Have you been diagnosed with and/or treated for any alcohol or chemical
              dependency for the one year prior to the implantation of the pelvic mesh
              product(s) through the present?                      Yes     No _x_

              If Yes, specify type and time period of dependency, type of treatment received,
              name of treatment provider, and current status of condition:




           c) Have you experienced, been diagnosed with or been treated for any mental
              health conditions including depression, anxiety or other emotional or psychiatric
              disorders in the 5 year period before implantation of the pelvic mesh product(s)
              through the present?
                                                                          Yes __.x_ No __

              If Yes, specify condition, date of onset, medication/treatment, treating physician
              and current status of condition:
                  Depression - Christine Bibeau PhD - 2013-present - still having these issues



                                        ***************




                                                 17
Case 1:20-cv-02656-RM-SKC Document 67-1 Filed 11/20/20 USDC Colorado Page 19 of 26




      11)   Have you experienced menopause?                                   Yes     No ____.,X_

            If Yes, at what age did it begin?                                                       _

      12)   Have you undergone vaginal estrogen therapy, hormone therapy, or systemic estrogen
            replacement therapy (ERT)?                                    Yes _X_ No

            If Yes, please provide the type of therapy you received, date(s) of the therapy, and the
            name and address of the healthcare provider providing the therapy.
            Dr. Nel Gerig. 1601 East 19th Avenue, Suite 5500. Denver, CO 80218, Estradiol cream
            for my vaginal inflammation.

      13)   Do you now or have you ever smoked tobacco products?              Yes      No_L

            If Yes:

            a) How long have/did you smoke?
                                NIA


      14)   List each prescription medication you have taken for more than 3 months at a time,
            within the last 5 years prior to implant to present, giving the name and address of the
            pharmacy where you received/filled the medication, the reason you took the medication,
            and the approximate dates of use.

                        Medication and Dosage               Pharmacy
                                                       (Name and Address)
                                                   Kings Supers Pharmacy,
                       Gabapentin 1200 mg day      25637 Conifer Road, Conifer,
                                                   co 80433
                       Cyclobenzaprine 5 mg        Kings Supers Pharmacy,
                                                   25637 Conifer Road, Conifer,
                                                   co 80433
                       Hyoscyamine .125 mg         Kings Supers Pharmacy,
                                                   25637 Conifer Road, Conifer,
                                                   co 80433
                       Oxybutynin 10 mg            Kings Supers Pharmacy,
                                                   25637 Conifer Road, Conifer,
                                                   co 80433
                       Diazepam 10 mg              Kings Supers Pharmacy,
                                                   25637 Conifer Road, Conifer,
                                                   co 80433
                       Estradiol Cream 1 %         Kings Supers Pharmacy,
                                                   25637 Conifer Road, Conifer,
                                                   co 80433
                       Percocet 5/325 mg           Kings Supers Pharmacy,

                                                   18
Case 1:20-cv-02656-RM-SKC Document 67-1 Filed 11/20/20 USDC Colorado Page 20 of 26




                                                    25637 Conifer Road, Conifer,
                                                    co 80433
                        Xanax .25 mg                Kings Supers Pharmacy,
                                                    25637 Conifer Road, Conifer,
                                                    co 80433



                                  IV. INSURANCE INFORMATION

      1)     Provide the following information for any past or present medical insurance coverage
             within the last IO years:



       Insurance Company            Policy             Name of Policy           Approx. Dates
       (Name and Address)          Number            Holder/Insured (if          of Coverage
                                                     different than you)
      Cigna Health & Life       U25551413        Self                          2009-2011
      Insurance, P.O. Box
      182223, Chattanooga,
      TN 37422- 7223
      Kaiser Permanente,        4L0078182        Self                          2011-2013
      3701 Broadman
      Canfield Road, Building
      B, Canfield, OH 44406
      Cigna Healthcare          U25551413        Self                          2013-2015

      Medicaid of Colorado      V484299          Self                          2015-present

      Medicare                  523909559A       Self                          10/2017-present

      2)    Have you ever been denied life insurance for reasons relating to your health?

             Yes     No _x_ Don't Know

             If Yes, please state when the denial occurred, the name of the life insurance company,
             and the company's reason for denial: ------"N"""'/-=-A-=--------------



      3)    To the best of your knowledge, have you been approved to receive or are you receiving
            Medicare benefits due to age, disability, condition or any other reason or basis?

             Yes ___x_ No

                                                    19
Case 1:20-cv-02656-RM-SKC Document 67-1 Filed 11/20/20 USDC Colorado Page 21 of 26




             If Yes, please specify the following:

             a)     The date on which you first became eligible: _,.!..1~
                                                                        0/~2~0.. l.!c .7!. .,             _

      [Please note: if you are not currently a Medicare-eligible beneficiary, but become eligible for
      Medicare during the pendency of this lawsuit, you must supplement your response at that time.
      This information is necessary for all parties to comply with Medicare regulations. See 42 U.S.C.
      1395y(b)(8), also known as Section 111 of the Medicare, Medicaid and SCHJP Extension Act of
      2007 and 42 U.S.C. 1395y(b)(2) also known as the Medicare Secondary Payer Act.]




                                            V. PRIOR CLAIM INFORMATION

      1)     Have you filed a lawsuit or made a claim in the last 10 years, other than in the present
             suit relating to any bodily injury?

             Yes      No   _x_
             If Yes, please specify the following:

             a)     Court in which suit/claim filed or made:                                              _

             b)     Case/Claim Number:                                                                    _

             c)     Nature of Claim/Injury:                                                               _

      2)     Have you applied for workers' compensation (WC), Social Security disability (SSI or
             SSD) benefits, or other state or federal disability benefits within the past 10 years?

             Yes__K__No

             If Yes, please specify the following:

             a)     Date (or year) of application:                      Approximately 2014 or 2015

             b)     Type of benefits sought __.=D:.. c.i=
                                                        sa=bc..ci=
                                                                 . lity
                                                                     =-.,J.-                          _

             c)     Agency/Insurer from which you sought the benefits:Social Security SSI

             d)     The nature of the claimed injury/disability: Complications from BSC mesh

             e)     Whether the claim was accepted or denied: ~ac::c.c:,:.::e'-l'pc::::te,:.::dc.__           _



                                                                  20
Case 1:20-cv-02656-RM-SKC Document 67-1 Filed 11/20/20 USDC Colorado Page 22 of 26




                                         VI. FACT WITNESSES

      1)      Please identify all persons who you believe possess information concerning your
              injury(ies) and current medical conditions, other than your healthcare providers, and
              please state their name address and his/her/their relationship to you:

                  Name                Address             Relationship to You     Information you Believe
                                                                                      Person Possesses
                               111 Bandit Lane,           Husband                Everything about me
      Luke Bagwell             Bailey, CO 80421




           VII.    IDENTIFICATION OF DOCUMENTS AND OTHER ELECTRONICALLY
                                  STORED INFORMATION

              For the period beginning three years prior to implantation of the pelvic mesh product(s)
      to present, please identify all research, including on-line research, you have conducted regarding
      the subjects of this litigation, including the implantation of the pelvic mesh product(s), the
      injuries and/or damages you claim resulted from the implantation of the pelvic mesh product(s),
      or your medical or physical condition. Identify date, time, and source, including any websites
      visited. Research conducted to understand the legal and strategic advice of your counsel is not
      considered responsive to this request.

              None




                                                     21
Case 1:20-cv-02656-RM-SKC Document 67-1 Filed 11/20/20 USDC Colorado Page 23 of 26




                                  VIII. DOCUMENT REQUESTS


      1)   RELEASES.

           NOTE: Please sign and attach to this Fact Sheet the authorizations for the release
           of records appended hereto.

           My answers follow but I reserve the right to supplement with additional records.

      2)   DOCUMENTS. State whether you have any of the following documents in your
           possession, custody, and/or control. If you do, please provide a true and correct copy of
           any such documents with this completed Fact Sheet.

           a)     If you were appointed by a court to represent the plaintiff in this lawsuit, produce
                  any documents demonstrating your appointment as such.

                  1.     Not Applicable X__

                  11.    The documents are attached              [OR] I have no documents            _

           b)     If you represent the estate of a deceased person in this lawsuit, produce a copy of
                  the decedent's death certificate and autopsy report (if applicable).

                  1.     Not Applicable X__

                  11.    The documents are attached              [OR] I have no documents            _

           c)     Produce any communications (sent or received) in your possession, which shall
                  include materials accessible to you from any computer on which you have sent or
                  received such communications, concerning the pelvic mesh product(s) or subject
                  litigation, including but not limited to all letters, e-mails, biogs, Facebook posts,
                  tweets, newsletters, etc. sent or received by you. Research conducted to
                  understand the legal and strategic advice of your counsel is not considered
                  responsive to this request.

                  1.     Not Applicable __

                  11.    The documents are attached              [OR] I have no documents __
                                                                                           X__

           d)     Produce all documents (including journal entries, lists, memoranda, notes,
                  diaries), photographs, video, DVDS or other media, including all copies,
                  discussing or referencing the subjects of this litigation including the pelvic mesh
                  product(s), the injuries and/or damages you claim resulted from the pelvic mesh
                  product(s), or evidencing your physical condition from three years prior to the
                  implantation of the pelvic mesh product(s) to present, including but not limited to


                                                   22
Case 1:20-cv-02656-RM-SKC Document 67-1 Filed 11/20/20 USDC Colorado Page 24 of 26




                 the injuries for which you claim relief in this lawsuit. Research conducted to
                 understand the legal and strategic advice of your counsel is not considered
                 responsive to this request.

                 1.     Not Applicable __

                 I I.   The documents are attached            [OR] I have no documents ~X
                                                                                        ~--


           e)    Produce any pelvic mesh product packaging, labeling, advertising, or any other
                 pelvic mesh product product-related items in your possession, custody or control.

                 1.     Not Applicable       _

                 11.    The documents are attached            [OR] I have no documents ~X
                                                                                        -=------

           f)    Produce all documents concerning any communication between you and the Food
                 and Drug Administration (FDA) or between you and any employee or agent of the
                 Defendants, regarding the pelvic mesh product(s) at issue, except as to those
                 communications which are attorney client/work product privileged.

                 1.     Not Applicable __

                 11.    The documents are attached            [OR] I have no documents ~X
                                                                                        -=------

           g)    Produce all documents in your possession, custody or control evidencing or
                 relating to any correspondence or communication between Boston Scientific
                 Corp., (or any of its related companies or divisions) and any of your doctors,
                 healthcare providers, and/or you relating to the pelvic mesh product(s), except as
                 to those communications which are attorney client/work product privileged.

                 1.     Not Applicable X__

                 11.    The documents are attached            [OR] I have no documents           _

           h)    Produce any and all documents in your possession, custody or control reflecting,
                 describing, or in any way relating to any instructions or warnings you received
                 prior to implantation of any pelvic mesh product(s) concerning the risks and/or
                 benefits of your surgery, including but not limited to any risks and/or benefits
                 associated with the pelvic mesh product(s).

                 1.     Not Applicable __

                 11.    The documents are attached            [OR] I have no documents --=X-=------




                                                 23
Case 1:20-cv-02656-RM-SKC Document 67-1 Filed 11/20/20 USDC Colorado Page 25 of 26




            i)      Produce any and all documents reflecting the model number and lot number of the
                    pelvic mesh product(s) you received.

                    1.     Not Applicable __

                    11.    The documents are attached ---"-'
                                                         X'--_ [OR] I have no documents               _

            j)      If you underwent surgery to explant in whole or in part the pelvic mesh product(s)
                    that you received: produce any and all documents in your possession, custody or
                    control aside from documents that may have been generated by experts retained
                    by your counsel for litigation purposes, relating to any evaluation of the pelvic
                    mesh product(s) and any other material that was (were) surgically removed from
                    you.

                    1.     Not Applicable    __

                    11.    The documents are attached _X
                                                       __ [OR] I have no documents                    _

            k)      If you claim lost wages or lost earning capacity, copies of your federal and state
                    tax returns for the two years prior to implantation of the pelvic mesh product(s) to
                    the present.

                    1.     Not. Applicable __

                    11.    The documents are attached             [OR] I have no documents _X         _

            I)     All documents in your possession, custody or control concerning payment by
                   Medicare on the injured party's behalf relating to the injuries claimed in this
                   lawsuit, including but not limited to Interim Conditional Payment summaries
                   and/or estimates prepared by Medicare or its representatives regarding payments
                   made on your behalf for medical expenses relating to the subject of this litigation.

                    1.     Not Applicable __

                    11.    The documents are attached             [OR] I have no documents ---=X
                                                                                               -=----


     [Please note. if you are not currently a Medicare-eligible beneficiary, but become eligible for
     Medicare during the pendency of this lawsuit, you must supplement your response at that time.
     This information is necessary for all parties to comply with Medicare regulations. See 42 U.S. C.
     I 395y(b)(8), also known as Section I I I of the Medicare, Medicaid and SCHIP Extension Act of
     2007 and 42 U.S. C. I 395y(b)(2) also known as the Medicare Secondary Payer Act.]




                                                     24
Case 1:20-cv-02656-RM-SKC Document 67-1 Filed 11/20/20 USDC Colorado Page 26 of 26




                                                      \TRIFJ( :\TIO

                 I.




         12L03/2018_ ,111d verified th.u all   l   i" the inlormarion provided   I'>   true and correct   to   the best   01·


      ll1\   kno\1.-lcdgL', information and belier.




                                 \'ERIFI< \TIO:. OF LO~S OF CO'\SOl?.Tll                      J

                 1.   L u t:-e f:>vi j 0e u
